      Case 2:19-cv-01340-KOB-HNJ Document 27 Filed 02/09/21 Page 1 of 3                      FILED
                                                                                    2021 Feb-09 PM 02:11
                                                                                    U.S. DISTRICT COURT
                                                                                        N.D. OF ALABAMA


                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

 JACOB DEON FONVILLE,                       )
                                            )
       Plaintiff,                           )
                                            )
 v.                                         )    Case No. 2:19-cv-01340-KOB-HNJ
                                            )
 KELLER W. SPEAKS, et al.,                  )
                                            )
       Defendants.                          )

                                       ORDER
      The magistrate judge filed a report on January 12, 2021, recommending the court

grant defendants Speaks and McLemore’s motion for summary judgment on plaintiff’s

Eighth Amendment excessive force claims and dismiss the claims with prejudice. Doc.

25. On January 28, 2021, plaintiff filed objections to the report and recommendation.

Doc. 26.

      The magistrate judge found that neither plaintiff’s complaint nor his response to

the defendants’ motion for summary judgment specifically refute the defendants’ sworn

affidavits that he charged at them when they entered his cell on March 19, 2019, and

repeatedly disobeyed their orders to lie on the floor and, therefore, these allegations

were established as true. Doc. 25 at 8-11. The magistrate judge concluded that, given

plaintiff’s alleged actions when the defendants entered the cell, the defendants were

justified in using some force against plaintiff and the force used was not excessive. Id.

at 11-14.
      Case 2:19-cv-01340-KOB-HNJ Document 27 Filed 02/09/21 Page 2 of 3




       In his objections, plaintiff alleges he “report[ed]” that he did not assault the

defendants and he did not have a sheet around his neck when defendant Speaks entered

his cell, as Speaks claimed. Doc. 26 at 1. Plaintiff acknowledges that he “was never

able to give a real sworn affidavit” in opposition to the defendants’ motion for summary

judgment, but claims his failure was due to his pro se status and having limited access to

a law library. Id. at 1-2.

       Although plaintiff’s complaint and response to the defendants’ motion for

summary judgment fail to specifically refute that he rushed at the defendants and

disobeyed orders, (docs. 1, 22), plaintiff has alleged facts in his objections which may

create a question of fact whether the force used was constitutional. However, plaintiff’s

objections are neither sworn nor made under penalty of perjury. Doc. 26.

       Accordingly, the undersigned ORDERS plaintiff to file an affidavit or

declaration within fourteen (14) days from the entry date of this Order concerning his

claims that defendants Speaks and McLemore used excessive force against him on

March 19, 2019. An affidavit is a statement made under oath, before a person who is

authorized to take such an oath – typically, a notary public. If plaintiff is unable to

make use of a notary public, he must make the statement in writing and include the

following declaration, along with his signature and the date: “I declare under penalty

of perjury that the foregoing is true and correct.               Executed on (date).

(Signature).” See 28 U.S.C. § 1746.



                                            2
      Case 2:19-cv-01340-KOB-HNJ Document 27 Filed 02/09/21 Page 3 of 3




      If plaintiff fails to submit an affidavit or declaration within fourteen (14) days

from the entry date of this Order, the court will take the magistrate judge’s report and

recommendation under advisement and issue an order without further notice.

      DONE and ORDERED this 9th day of February, 2021.



                                               ____________________________________
                                                     HERMAN N. JOHNSON, JR.
                                               UNITED STATES MAGISTRATE JUDGE




                                           3
